DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20, 26, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satoh et al. (US 2010/0191121, hereinafter Satoh ‘121) in view of Bridgelall (US 2006/0022802, hereinafter Bridgelall ‘802), and still in view of Ganguly (US 2012/0245466, hereinafter Ganguly ‘466) and Lavergne (US 2007/0043594, hereinafter Lavergne ‘594) as evident by Pakistan Telecom Authority (Report: Near Field Communication, Nov. 2010, hereinafter Pakistan ‘2010) and by Shahin Farahani (ZigBee Wireless Networks and Transceivers, Book, Chapter 8, 2008, hereinafter Farahani ‘2008).
In re claims 14, 18 and 19, Satoh ‘121 teaches a method of scanning comprising: 
pairing a wireless ultrasound probe to a first ultrasound scanner by positioning the wireless ultrasound probe within a first activation field (0053: The probe ID transport unit 28 is formed to have a transport distance of the transmission signal shorter than that of the wireless communication unit 17. For example, when the probe ID transport unit 28 is formed by a wireless transmitter as in the above-mentioned example, the transmission electric wave intensity of the probe ID transport unit 28 is set to a value weaker than that of the wireless communication unit 17 … Further, transport means for RFID, infrared communication, or the like may be used as the probe ID transport unit 28; 0074) field of the first ultrasound scanner to activate the wireless ultrasound probe for scanning with the first ultrasound scanner (0053, 0095); wherein the first activation field is associated with a first wireless protocol (0053, 0095, 0101). Note that pairing the probe is considered as the activation. 
acquiring first ultrasound data with the wireless ultrasound probe after said pairing the wireless ultrasound probe to the first ultrasound scanner (0117, 0135); 

displaying a first image generated from the first ultrasound data on a first display device (fig. 14, 344 to 36 after 31); 
Although Satoh ‘121 fails to explicitly mention: 
pairing the wireless ultrasound probe to a second ultrasound scanner by positioning the wireless ultrasound probe within a second activation field of the second ultrasound scanner to activate the wireless ultrasound probe for scanning with the second ultrasound scanner, wherein the second activation field is associated with the first wireless protocol; 
acquiring second ultrasound data with the wireless ultrasound probe after said pairing the wireless ultrasound probe to the second ultrasound scanner; 
transmitting the second ultrasound data from the wireless ultrasound probe to the second ultrasound scanner via the second wireless protocol after said pairing the wireless ultrasound probe to the second ultrasound scanner; 
and displaying a second image generated from the second ultrasound data on a second display device. 
It would have been obvious that a wireless probe as describe by Satoh ‘121 can be disconnected from the first scanner and then to connect/pair to another/second wireless ultrasound scanner to conduct ultrasonic operation as ultrasonic probe is conventionally used. 

wherein said positioning the wireless ultrasound probe within the first activation field results in one or more of:
causing the wireless ultrasound probe to transition from an unpowered state to a powered state;
causing the wireless ultrasound probe to transition from a sleep state to an active state, wherein at least some of a plurality of internal subsystems of the wireless ultrasound probe are powered down in the sleep state, and wherein all of the plurality of internal subsystems of the wireless ultrasound probe are powered and functional in the active state; or
providing a notification of estimated battery time left on the wireless ultrasound probe. 
Bridgelall ‘802 teaches (0039, 0039, 0050):
wherein said positioning the wireless device [ultrasound probe] within the first activation field results in one or more of:
causing the wireless device [ultrasound probe] to transition from an unpowered state to a powered state (0004, sleep mode) (similarly for claim 18);
causing the wireless device [ultrasound probe] to transition from a sleep state to an active state, wherein at least some of a plurality of internal subsystems of the wireless device [ultrasound probe] are powered down in the sleep state, and wherein all of the plurality of internal subsystems of the wireless device [ultrasound probe] are powered and functional in the active state (0038, low-power ideal, to full power-on state, 0039) (similarly for claim 19); or

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Satoh ‘121 to include the power management features of Bridgelall ‘802 in order to conserve power and reducing the frequency of re-charge cycles because energy now is not unnecessarily depleted from mobile unit power source. 
Satoh ‘121 and Bridgelall ‘802 fail to teach wherein the second wireless protocol has a bandwidth that is higher than that of the first wireless protocol.
It is obvious that wherein the second wireless protocol has a bandwidth that is higher than that of the first wireless protocol because the amount of information needed to be used for RFID for ID checking of a device would be much lower than the amount of information the probe device needed to transmit imaging or diagnostic information and that larger information transmission require higher bandwidth.
Furthermore, even if such operation is not obvious and that Satoh ‘121 and Bridgelall ‘802 fails to teach the NFC device and method, Ganguly ‘466 teaches the NFC network for the wireless communication module (0020) attached to the ultrasound transducer (0017).
And Lavergne ‘594 teaches: 
[0042] This invention being described uses an NFC-compliant device for achieving a fully automatic and transparent establishment of the network connection without the need for patient or healthcare provider intervention and an expensive infrastructure. It can easily be deployed because mobile devices, including PDAs, PCs, mobile phones and the like are now the most commonly found consumer electronic devices today, with hundreds of millions of users the world over. It can be used in all aspects of healthcare including, but not limited to, point-ofcare at doctor's office, hospital, pharmacies, labs, clinics and the like 
[0047] With an NFC-enabled Wi-Fi or Bluetooth device, all that is needed to establish connections between them is to bring them within a few centimeters of each other. The devices will automatically detect the presence of the other via their respective NFC controllers, exchange the necessary link set-up data and ask the user to confirm the connection (or if user desires, do it automatically) and the Wi-Fi or Bluetooth connection will be made. Not only does this peer-to-peer communication protocol set-up communication links (connectivity) which is completed in 100-200 milliseconds, it also enables other applications such as data exchange, transfer of high quality images, RFID and payment The above described communication link process and the protocol description is available now at http://www.philips.com, incorporated herein by reference.

Hence, It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the RFID method/device of Satoh ‘121 and Bridgelall ‘802 to include the NFC features of Ganguly ‘466 and Lavergne ‘594 in order to provide peer-to-peer communication protocol that sets-up communication links (connectivity) which is completed in 100-200 milliseconds and enable other applications such as data exchange, transfer of high quality images, RFID and payment. 
Still furthermore, it is obvious and inherent that the operation of NFC as shown by Ganguly ‘466 and Lavergne ‘594 acting as the first wireless protocol would have a short distance than the Bluetooth or the Wi-Fi of a wireless transmission as the second wireless protocol because that’s how a conventional NFC device operates and how Wi-Fi device operate. Furthermore, it is obvious and inherent that the bandwidth of a NFC would be smaller than the bandwidth of a Wi-Fi as that’s how a conventional NFC different than a conventional Wi-Fi transmission protocol.  
Furthermore, Pakistan ‘2010 has shown the distance with of NFC that is shorter than the Bluetooth (pages 15-16). Pakistan ‘2010 has shown that the bandwidth of NFC is 14 KHz (page 6, Essential Specification). 

In re claim 15, as show above, with an NFC enable device, Lavergne ‘594 teaches that: [0042] This invention being described uses an NFC-compliant device for achieving a fully automatic and transparent establishment of the network connection without the need for patient or healthcare provider intervention and an expensive infrastructure. It can easily be deployed because mobile devices, including PDAs, PCs, mobile phones and the like are now the most commonly found consumer electronic devices today, with hundreds of millions of users the world over. It can be used in all aspects of healthcare including, but not limited to, point-of care at doctor's office, hospital, pharmacies, labs, clinics and the like which require transfer of content and communication set-up for longer range protocols … [0047] The devices will automatically detect the presence of the other via their respective NFC controllers, exchange the necessary link set-up data and ask the user to confirm the connection (or if user desires, do it automatically) … [0080] The NFC technology provides unique privacy/security to the patient and healthcare provider. As the ultra-short range not only dictates that devices must be intentionally close together in order to communicate, it also makes the resulting information exchange inherently secure …
Hence, it would have been obvious when the probe with NFC transponder is outside the range of the first ultrasound scanner with NFC transponder, the probe will 
Hence, the teaching of Lavergne ‘594 would inherently and obviously teaches further comprising unpairing the wireless ultrasound probe from the first ultrasound scanner in response to said positioning the wireless ultrasound probe within the second NFC activation field of the second ultrasound scanner as explained above. 
In re claim 16, Lavergne ‘594 as shown above teaches wherein said pairing of the wireless ultrasound probe to the second ultrasound scanner is accomplished without the pressing of any buttons or manual entry of information into the second ultrasound scanner (0042, 0047, that automatic connection is without the pressing of any buttons or manual entry of information). 
In re claim 17, Lavergne ‘594 teaches wherein said pairing the wireless ultrasound probe to the second ultrasound scanner comprises sending pairing information from the wireless ultrasound probe to the second ultrasound scanner, wherein said pairing information comprises at least one of primary communication information and probe identification information (0047, wifi is a primary communication, and RFID is a ID probe ID info as shown by Satoh ‘121). 
In re claim 20, Lavergne ‘594 teaches wherein the primary wireless protocol is one of Bluetooth and Wi-Fi (0047). 



In re claim 30, Satoh ‘121 teaches wherein the first wireless protocol is a short range wireless communication protocol and the second wireless protocol is a primary wireless protocol (0053, 0095, 0101).
In addition, in re claims 26, 30, it is obvious and inherent that the operation of NFC as shown by Ganguly ‘466 and Lavergne ‘594 acting as the first wireless protocol would have a short distance than the Bluetooth or the Wi-Fi of a wireless transmission as the second wireless protocol because that’s how a conventional NFC device operates and how Wi-Fi device operate. Furthermore, it is obvious and inherent that the bandwidth of a NFC would be smaller than the bandwidth of a Wi-Fi as that’s how a conventional NFC different than a conventional Wi-Fi transmission protocol.  
Furthermore, Pakistan ‘2010 has shown the distance with of NFC that is shorter than the Bluetooth (pages 15-16). Pakistan ‘2010 has shown that the bandwidth of NFC is 14 KHz (page 6, Essential Specification). 
Farahani ‘2008 teaches that IEEE 802.11b/g which is wi-fi has a bandwith of 22 MHz (page 253 of Chapter 8; or page 12/18 of current document), and that IEEE 802.15.4 which is Bluetooth v.1.1 and 1.2 has 2 MHz bandwith (page 256 of Chapter 8; or page 15/18 of current document). Hence, it is evident that NFC has less bandwidth than either 802.11b/g wifi or Bluetooth.

Claims 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satoh ‘121 and Bridgelall ‘802 in view of Ganguly ‘466 and Lavergne ‘594, and still further in view of Contactless NFC (ACR122L VisualVantage Serial NFC Reader with LCD, See that “Library Package” is posted Nov, 19, 2010 and Dec. 23, 2010 respectively, linked is also cited in PTO 892, and PDF print of the webpage is attached as NPL, hereinafter ACR122L) as evident by Pakistan ‘2010 and Farahani ‘2008. 
In re claim 21, Satoh ‘121 and Bridgelall ‘802 in view of Ganguly ‘466 and Lavergne ‘594 as show above for claim 15 that teaches an NFC installed ultrasound device, but fail to teach wherein the second ultrasound scanner comprises a visual indication of an area of the second NFC activation field. 
ACR122L teaches wherein the second ultrasound scanner comprises a visual indication of an area of the second NFC activation field (see fig. below)
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Note that the two rectangular shape and the radar wave shape are the visual indication of an area of the NFC activation field. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Satoh ‘121 in view of Ganguly ‘466 or . 

Claims 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satoh ‘121 and Bridgelall ‘802 in view of Ganguly ‘466 and Lavergne ‘594, and in view of Gutowski et al. (US 2006/0232437, hereinafter Gutowski ‘437) as evident by Pakistan ‘2010 and Farahani ‘2008. 
In re claim 22, Satoh ‘121 and Bridgelall ‘802 fails to teach further comprising providing a notification of estimated battery time left on the wireless ultrasound probe in response to said positioning the wireless ultrasound probe within the first activation field of the first ultrasound scanner. However, Satoh ‘121 and Bridgelall ‘802 teach the activation of RFID when said positioning the wireless ultrasound probe within the first activation field of the first ultrasound scanner as shown above. 
Gutowski ‘437 teaches providing a notification of estimated battery time left on the wireless device [ultrasound probe] in response to the activation of RFID. (0031, 0042).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Satoh ‘121 to include the power management features of Bridgelall ‘802 in order to conserve power and reducing the frequency of re-charge cycles because energy now is not unnecessarily depleted from mobile unit power source, and to include the features of Gutowski ‘437 in order to ensure the wireless device has enough battery left for optimal and safety operation. 

Claims 23-24, 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satoh ‘121 in view of Ganguly ‘466, or in view of Lee et al. (US 2013/0064036, hereinafter Lee ‘036), or in view of Lavergne ‘594, and still further in view of Kristiansson (US 2012/0317317, filed on June 8, 2011, hereinafter Kristiansson ‘317) and Bridgelall ‘802 as evident by Pakistan Telecom Authority (Report: Near Field Communication, Nov. 2010, hereinafter Pakistan ‘2010) and by Shahin Farahani (ZigBee Wireless Networks and Transceivers, Book, Chapter 8, 2008, hereinafter Farahani ‘2008).
In re claims 23-24, Satoh ‘121 teaches a method of scanning comprising: 
pairing a wireless ultrasound probe to a first ultrasound scanner by positioning the wireless ultrasound probe within a first [near] field (0053: The probe ID transport unit 28 is formed to have a transport distance of the transmission signal shorter than that of the wireless communication unit 17. For example, when the probe ID transport unit 28 is formed by a wireless transmitter as in the above-mentioned example, the transmission electric wave intensity of the probe ID transport unit 28 is set to a value weaker than that of the wireless communication unit 17 … Further, transport means for RFID, infrared communication, or the like may be used as the probe ID transport unit 28; 0074) communication [(NFC)] (note that the Examiner is interpreting this near field communication, NFC, as described by Ozdenizci et al., Design science in NFC research, 2010 International Conference for Internet Technology and Secured Transactions, 2010, hereinafter Ozdenizci ‘2010; or as described by Madlmayr et al., NFC devices: Security and Privacy, 2008 Third International Conference on Availability, 
acquiring first ultrasound data with the wireless ultrasound probe after said pairing the wireless ultrasound probe to the first ultrasound scanner (0117, 0135); 
transmitting the first ultrasound data from the wireless ultrasound probe to the first ultrasound scanner via a primary wireless protocol after said paring the wireless ultrasound probe to the first ultrasound scanner (0060, 0063-0067, 0126, 0134-0135, 0140,); 
displaying a first image generated from the first ultrasound data on a first display device (fig. 14, 344 to 36 after 31); 
Although Satoh ‘121 fails to explicitly mention: 
pairing the wireless ultrasound probe to a second ultrasound scanner by positioning the wireless ultrasound probe within a second [near] field communication [(NFC)] activation field of the second ultrasound scanner to activate the wireless ultrasound probe for scanning with the second ultrasound scanner; 
acquiring second ultrasound data with the wireless ultrasound probe after said pairing the wireless ultrasound probe to the second ultrasound scanner; 
second ultrasound scanner via the primary wireless protocol after said pairing the wireless ultrasound probe to the second ultrasound scanner; 
and displaying a second image generated from the second ultrasound data on a second display device. 
It would have been obvious that a wireless probe as describe by Satoh ‘121 can be disconnected from the first scanner and then to connect/pair to another wireless ultrasound scanner to conduct ultrasonic operation as ultrasonic probe is conventionally used. 
Satoh ‘121 fails to teach the NFC device and method and specifically fails to teach wherein the wireless ultrasound probe includes an NFC tag that is powered by an NFC reader in the first ultrasound scanner, and wherein said positioning the wireless ultrasound probe within the first NFC activation field causes the wireless ultrasound probe to transition from an unpowered state to a powered state.
Ganguly ‘466 teaches the NFC network for the wireless communication module (0020) attached to the ultrasound transducer (0017) while the activation field of NFC is inherent property (it is called “near field” communication) as evident by Ozdenizci ‘2010, Madlmayr ‘2008, or Allah ‘2011. 
Or Lee ‘036 similarly teaches: [0034] The portable computer 170 may be connected to the probe 110 via a cable or via a wireless communication link such as a Wi-Fi network, a Bluetooth network, and Near Field Communications. Note that the activation field of NFC is inherent property (it is called “near field” communication) as evident by Ozdenizci ‘2010, Madlmayr ‘2008, or Allah ‘2011. 

[0042] This invention being described uses an NFC-compliant device for achieving a fully automatic and transparent establishment of the network connection without the need for patient or healthcare provider intervention and an expensive infrastructure. It can easily be deployed because mobile devices, including PDAs, PCs, mobile phones and the like are now the most commonly found consumer electronic devices today, with hundreds of millions of users the world over. It can be used in all aspects of healthcare including, but not limited to, point-ofcare at doctor's office, hospital, pharmacies, labs, clinics and the like which require transfer of content and communication set-up for longer range protocols.
[0047] With an NFC-enabled Wi-Fi or Bluetooth device, all that is needed to establish connections between them is to bring them within a few centimeters of each other. The devices will automatically detect the presence of the other via their respective NFC controllers, exchange the necessary link set-up data and ask the user to confirm the connection (or if user desires, do it automatically) and the Wi-Fi or Bluetooth connection will be made. Not only does this peer-to-peer communication protocol set-up communication links (connectivity) which is completed in 100-200 milliseconds, it also enables other applications such as data exchange, transfer of high quality images, RFID and payment The above described communication link process and the protocol description is available now at http://www.philips.com, incorporated herein by reference.

Hence, Lavergne ‘594 teaches wherein the wireless device [ultrasound probe] includes an NFC tag that is powered by an NFC reader in the host device [first ultrasound scanner] (0045-0047, 0069, fig. 2).
It is inherent and obvious that the NFC communication activation field of Ganguly ‘466, or Lee ‘036, or Lavergne ‘594 is associated with an NFC protocol.
Hence, It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Satoh ‘121 to include the NFC features of Ganguly ‘466, or Lee ‘036, or Lavergne ‘594 in order to provide peer-to-peer communication protocol that sets-up communication links (connectivity) which is completed in 100-200 milliseconds and enable other applications such as data exchange, transfer of high quality images, RFID and payment. 

Kristiansson ‘317 teaches wherein said positioning the wireless device [ultrasound probe] within the first NFC/RFID activation field causes the wireless device [ultrasound probe] to transition from a[n] sleep [unpowered] state to an awake [powered] state (0035). It would have been obvious that a sleep state could be an unpowered state for the wireless device and the awake state could be the powered state for the wireless device in order to reduce current consumption in the electronic device.
Furthermore, Bridgelall ‘802 teaches (0039, 0039, 0050):
wherein said positioning the wireless device [ultrasound probe] within the first activation field results in one or more of:
causing the wireless device [ultrasound probe] to transition from an unpowered state to a powered state (0004, sleep mode) (similarly for claim 18);
causing the wireless device [ultrasound probe] to transition from a sleep state to an active state, wherein at least some of a plurality of internal subsystems of the wireless device [ultrasound probe] are powered down in the sleep state, and wherein all 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Satoh ‘121 in view of Ganguly ‘466, or Lee ‘036, or Lavergne ‘594 to include the NFC/RFID features of Kristiansson ‘317 in order to reduce current consumption in the electronic device, and to include the power management features of Bridgelall ‘802 in order to conserve power and reducing the frequency of re-charge cycles because energy now is not unnecessarily depleted from mobile unit power source. 
Still furthermore, it is obvious and inherent that the operation of NFC as shown by Ganguly ‘466, or Lee ‘036, or Lavergne ‘594 acting as the first wireless protocol would have a short distance than the Bluetooth or the Wi-Fi of a wireless transmission as the second wireless protocol because that’s how a conventional NFC device operates and how Wi-Fi device operate. Furthermore, it is obvious and inherent that the bandwidth of a NFC would be smaller than the bandwidth of a Wi-Fi as that’s how a conventional NFC different than a conventional Wi-Fi transmission protocol.  
Furthermore, Pakistan ‘2010 has shown the distance with of NFC that is shorter than the Bluetooth (pages 15-16). Pakistan ‘2010 has shown that the bandwidth of NFC is 14 KHz (page 6, Essential Specification). 
Farahani ‘2008 teaches that IEEE 802.11b/g which is wi-fi has a bandwith of 22 MHz (page 253 of Chapter 8; or page 12/18 of current document), and that IEEE 802.15.4 which is Bluetooth v.1.1 and 1.2 has 2 MHz bandwith (page 256 of Chapter 8; 
In re claims 27-29, it is obvious and inherent that the operation of NFC as shown above acting as the first wireless protocol would have a short distance than the Bluetooth or the Wi-Fi of a wireless transmission as the second wireless protocol because that’s how a conventional NFC device operates and how Wi-Fi device operate. Furthermore, it is obvious and inherent that the bandwidth of a NFC would be smaller than the bandwidth of a Wi-Fi as that’s how a conventional NFC different than a conventional Wi-Fi transmission protocol.  
Furthermore, Pakistan ‘2010 has shown the distance with of NFC that is shorter than the Bluetooth (pages 15-16). Pakistan ‘2010 has shown that the bandwidth of NFC is 14 KHz (page 6, Essential Specification). 
Farahani ‘2008 teaches that IEEE 802.11b/g which is wi-fi has a bandwith of 22 MHz (page 253 of Chapter 8; or page 12/18 of current document), and that IEEE 802.15.4 which is Bluetooth v.1.1 and 1.2 has 2 MHz bandwith (page 256 of Chapter 8; or page 15/18 of current document). Hence, it is evident that NFC has less bandwidth than either 802.11b/g wifi or Bluetooth.
 
Claim 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satoh ‘121 in view of Ganguly ‘466, or in view of Lee et al. (US 2013/0064036, hereinafter Lee ‘036), or in view of Lavergne ‘594, and still further in view of Gutowski ‘437 as evident by Pakistan ‘2010 and Farahani ‘2008. 
In re claim 25, Satoh ‘121 teaches a method of scanning comprising: 
transport unit 28 is formed by a wireless transmitter as in the above-mentioned example, the transmission electric wave intensity of the probe ID transport unit 28 is set to a value weaker than that of the wireless communication unit 17 … Further, transport means for RFID, infrared communication, or the like may be used as the probe ID transport unit 28; 0074) communication [(NFC)] (note that the Examiner is interpreting this near field communication, NFC, as described by Ozdenizci et al., Design science in NFC research, 2010 International Conference for Internet Technology and Secured Transactions, 2010, hereinafter Ozdenizci ‘2010; or as described by Madlmayr et al., NFC devices: Security and Privacy, 2008 Third International Conference on Availability, Reliability and Security, 2008, hereinafter Madlmayr ‘2008; or described by  Mohamed Mostafa Abd Allah, Strengths and Weaknesses of Near Field Communication (NFC) Technology, Global Journal of Computer Science and Technology, Volume 11, Issue 3, Version 1.0, March 2011, hereinafter Allah ‘2011) activation field of the first ultrasound scanner to activate the wireless ultrasound probe for scanning with the first ultrasound scanner (0095); 
acquiring first ultrasound data with the wireless ultrasound probe after said pairing the wireless ultrasound probe to the first ultrasound scanner (0117, 0135); 
transmitting the first ultrasound data from the wireless ultrasound probe to the first ultrasound scanner via a primary wireless protocol after said paring the wireless 
displaying a first image generated from the first ultrasound data on a first display device (fig. 14, 344 to 36 after 31); 
Although Satoh ‘121 fails to explicitly mention: 
pairing the wireless ultrasound probe to a second ultrasound scanner by positioning the wireless ultrasound probe within a second [near] field communication [(NFC)] activation field of the second ultrasound scanner to activate the wireless ultrasound probe for scanning with the second ultrasound scanner; 
acquiring second ultrasound data with the wireless ultrasound probe after said pairing the wireless ultrasound probe to the second ultrasound scanner; 
transmitting the second ultrasound data from the wireless ultrasound probe to the second ultrasound scanner via the primary wireless protocol after said pairing the wireless ultrasound probe to the second ultrasound scanner; 
and displaying a second image generated from the second ultrasound data on a second display device. 
It would have been obvious that a wireless probe as describe by Satoh ‘121 can be disconnected from the first scanner and then to connect/pair to another wireless ultrasound scanner to conduct ultrasonic operation as ultrasonic probe is conventionally used. 
Satoh ‘121 fails to teach the NFC device and method.
However, Ganguly ‘466 teaches the NFC network for the wireless communication module (0020) attached to the ultrasound transducer (0017) while the activation field of 
Or Lee ‘036 similarly teaches: [0034] The portable computer 170 may be connected to the probe 110 via a cable or via a wireless communication link such as a Wi-Fi network, a Bluetooth network, and Near Field Communications. Note that the activation field of NFC is inherent property (it is called “near field” communication) as evident by Ozdenizci ‘2010, Madlmayr ‘2008, or Allah ‘2011. 
Or Lavergne ‘594 teaches: 
[0042] This invention being described uses an NFC-compliant device for achieving a fully automatic and transparent establishment of the network connection without the need for patient or healthcare provider intervention and an expensive infrastructure. It can easily be deployed because mobile devices, including PDAs, PCs, mobile phones and the like are now the most commonly found consumer electronic devices today, with hundreds of millions of users the world over. It can be used in all aspects of healthcare including, but not limited to, point-ofcare at doctor's office, hospital, pharmacies, labs, clinics and the like which require transfer of content and communication set-up for longer range protocols.
[0047] With an NFC-enabled Wi-Fi or Bluetooth device, all that is needed to establish connections between them is to bring them within a few centimeters of each other. The devices will automatically detect the presence of the other via their respective NFC controllers, exchange the necessary link set-up data and ask the user to confirm the connection (or if user desires, do it automatically) and the Wi-Fi or Bluetooth connection will be made. Not only does this peer-to-peer communication protocol set-up communication links (connectivity) which is completed in 100-200 milliseconds, it also enables other applications such as data exchange, transfer of high quality images, RFID and payment The above described communication link process and the protocol description is available now at http://www.philips.com, incorporated herein by reference.

Hence, Lavergne ‘594 teaches wherein the wireless device [ultrasound probe] includes an NFC tag that is powered by an NFC reader in the host device [first ultrasound scanner] (0045-0047, 0069, fig. 2).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Satoh ‘121 to include the NFC features of Ganguly ‘466, or Lee ‘036, or Lavergne ‘594 in order to provide peer-to-peer communication protocol that sets-up communication links (connectivity) which is completed in 100-200 milliseconds and enable other applications such as data exchange, transfer of high quality images, RFID and payment. 
It is inherent and obvious that the NFC communication activation field of Ganguly ‘466, or Lee ‘036, or Lavergne ‘594 is associated with an NFC protocol.
Satoh ‘121 in view of Ganguly ‘466, or Lee ‘036, or Lavergne ‘594 fail to teach providing a notification of estimated battery time left on the wireless ultrasound probe in response to said positioning the second wireless ultrasound probe within the second NFC activation field of the second ultrasound scanner. 
Satoh ‘121 in view of Ganguly ‘466, or Lee ‘036, or Lavergne ‘594 fails to teach further comprising providing a notification of estimated battery time left on the wireless ultrasound probe in response to said positioning the wireless ultrasound probe within the first activation field of the first ultrasound scanner. However, Satoh ‘121 in view of Ganguly ‘466, or Lee ‘036, or Lavergne ‘594 teach the activation of RFID in response to said positioning the second wireless ultrasound probe within the second NFC activation field of the second ultrasound scanner as shown above. 
Gutowski ‘437 teaches providing a notification of estimated battery time left on the wireless device [ultrasound probe] in response to the activation of RFID. (0031, 0042).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Satoh ‘121 in view of Ganguly ‘466, or Lee ‘036, or Lavergne ‘594 to include the features of Gutowski ‘437 in order to ensure the wireless device has enough battery left for optimal and safety operation. 
Still furthermore, it is obvious and inherent that the operation of NFC as shown by Ganguly ‘466, or Lee ‘036, or Lavergne ‘594 acting as the first wireless protocol would have a short distance than the Bluetooth or the Wi-Fi of a wireless transmission as the second wireless protocol because that’s how a conventional NFC device operates and how Wi-Fi device operate. Furthermore, it is obvious and inherent that the bandwidth of a NFC would be smaller than the bandwidth of a Wi-Fi as that’s how a conventional NFC different than a conventional Wi-Fi transmission protocol.  
Furthermore, Pakistan ‘2010 has shown the distance with of NFC that is shorter than the Bluetooth (pages 15-16). Pakistan ‘2010 has shown that the bandwidth of NFC is 14 KHz (page 6, Essential Specification). 
Farahani ‘2008 teaches that IEEE 802.11b/g which is wi-fi has a bandwith of 22 MHz (page 253 of Chapter 8; or page 12/18 of current document), and that IEEE 802.15.4 which is Bluetooth v.1.1 and 1.2 has 2 MHz bandwith (page 256 of Chapter 8; or page 15/18 of current document). Hence, it is evident that NFC has less bandwidth than either 802.11b/g wifi or Bluetooth.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793